Citation Nr: 1719780	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-31 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist include a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board notes that, to date, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a back disorder. 

The Veteran contends that his current back disorder is related to injuries that occurred during his military service.  Specifically, he alleges that, while participating in a training exercise in April 1975, he was hit in the lower back with a wooden bench.  He further indicated that he was subsequently treated for meningitis for which he was hospitalized for three days in Portsmouth Naval Hospital in Portsmouth, Virginia, in 1975 and underwent a spinal tap in the same area of his previous injury.  The Veteran and his spouse report that he continues to have back pain in the same area where the injury and spinal tap occurred.  Therefore, he claims that service connection for a back disorder is warranted.

The Veteran's service treatment records (STRs) from his period of active duty are unavailable.  However, records from his Reserve service reflect that clinical evaluations conducted in connection with examinations in February 1982 and January 1984 revealed that his spine was normal.  Furthermore, he denied recurrent back pain at such examinations.  However, in connection with the February 1982 examination, he reported hospitalization for aseptic meningitis in 1975 without sequelae.  Furthermore, in May 2010, buddy statements were received from R.S. and D.J., fellow soldiers who served with the Veteran, in which they both corroborated the Veteran's report that he sustained a back injury following a riot training exercise.  

The Veteran's post-service private treatment records reveal complaints of back pain noted in October and November 2009; June and October 2010; September 2011; and August 2015.  Additionally, the November 2009 and August 2015 private treatment records indicate a diagnosis of degenerative disc disease.  Furthermore, the November 2009 and June 2010 private treatment records reflect that the Veteran underwent surgery twice in relation to his herniated lumbar disc.  

In the instant case, the Board finds that, in light of the Veteran's private treatment records showing a diagnosis of a back disorder; lay statements from the Veteran, R.S., and D.J. regarding an in-service injury and confirmation of treatment for meningitis during service; and the Veteran's and his spouse's report of a continuity of low back symptomatology, the evidence is sufficient to trigger the duty on the part of the VA to provide an examination to address the nature and etiology of his back disorder.  McLendon, supra (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated with military service for the purpose of a VA examination).

Furthermore, while on remand, the AOJ should attempt to obtain the Veteran's hospitalization records at Portsmouth Naval Hospital in Portsmouth, Virginia, in 1975 for meningitis.  Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his back disorder that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's hospitalization records at Portsmouth Naval Hospital in Portsmouth, Virginia, in 1975 for meningitis.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his back disorder.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all back disorders found to be present. 

(B) For each currently diagnosed back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service, to include his back injury in April 1975 while participating in a training exercise and/or his treatment for meningitis in 1975, to include a spinal tap. 

For the purposes of rendering such opinion, the examiner should assume that the Veteran's in-service injury, while not documented in the record, occurred as he, R.S., and D.J. described.  

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran, his spouse, R.S., and D.J. concerning his in-service back injury, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




